NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 06/13/2022, in response to the nonfinal office action mailed 1/12/2022.
Claims 1, 28-35, 38, and 39 are pending. Claims 24 and 25 have been canceled. Claim 39 is newly added.
Claims 29-32, 34, and 35 are rejoined herein.
Claims 1, 28-32, 34, 35, and 38-40 are being allowed on the merits in this office action.  Claim 33 is canceled herein. Claim 40 is added in the examiner’s amendment set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 28 and 38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 29-32, 34, and 35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner further notes that all peptide species are rejoined herein.  The election of species requirement as set forth in the office action mailed 7/13/2021 is hereby withdrawn.

Specification- withdrawn
The objection to the specification is withdrawn in view the amendment filed 6/13/2022.

Claim Objections- withdrawn
the objection of claims 1, 24, 25, 28, and 38 is withdrawn in view the amendment filed 6/13/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 24, 25, 28, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 6/13/2022.
The rejection of claims 24 and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 6/13/2022.

Claim Rejections - 35 USC § 103- withdrawn
the rejection of claims 1, 25, 28, and 38 under 35 U.S.C. 103 as being unpatentable over Smythe et al. (WO 2014/145561- previously cited), is withdrawn in view the amendment filed 6/13/2022.

Double Patenting- withdrawn
the rejection of claims 1, 24, 25, 28, and 38 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,822,157 (hereinafter “the ‘157 patent”), is withdrawn in view the amendment filed 6/13/2022. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dean  Fanelli on 6/27/2022.

The claims have been amended as follows: 

30. (Rejoined- currently amended) A method for treating a disease of iron metabolism in a subject in need thereof comprising administering , wherein the disease of iron metabolism is selected from the group consisting of hereditary hemochromatosis, iron hemochromatosis, human factors engineering (HFE) mutation hemochromatosis, ferroportin mutation hemochromatosis, transferrin receptor 2 mutation hemochromatosis, hemojuvelin mutation hemochromatosis, hepcidin mutation hemochromatosis, juvenile hemochromatosis, neonatal hemochromatosis, hepcidin deficiency, transfusional iron overload, and thalassemia.

33. (Cancelled)

40. (New) The method of claim 30, wherein the disease of iron metabolism is thalassemia, wherein thalassemia is selected from the group consisting of thalassemia intermedia, alpha thalassemia and β-thalassemia.

Claims 1, 28, 29, 31, 32, 34, 35, 38 and 39 are allowed as set forth in the amendment filed 6/13/2022.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the hepcidin peptide analogues recited in claim 1 are free the prior art.
The closest art to the instant claims is Smythe et al. (WO 2014/145561- previously cited).
 Smythe et al. teach hepcidin peptide analogues and uses thereof (abstract).  One specific sequence is SEQ ID NO:242: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (p. 105, compound # 219). Amino acid position 10 of SEQ ID NO: 242 is lysine.  
Examiner notes that the claims were amended during prosecution to cancel claim language of hepcidin analogues that were similar to SEQ ID NO: 242 of Smythe et al.  For instance, claim 1 was amended to cancel compounds 10, 11, 18, 19, and 23.  Smythe does not explicitly or implicitly teach hepcidin analogues and/or modifications that would give rise to the instantly claimed hepcidin analogues.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 28-32, 34, 35, and 38-40 are allowed. 
Claims 1, 28, 29, 31, 32, 34, 35, 38 and 39 allowed as set forth in the amendment filed 6/13/2022.  Claims 30 and 40 are allowed as set forth in the examiner’s comment above.  Claim 33 is canceled herein.
Claims 29-32, 34 and 35 are rejoined herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             



/JULIE HA/Primary Examiner, Art Unit 1654